Citation Nr: 1815859	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-31 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to January 17, 2008, in excess of 20 percent prior to March 25, 2008, and in excess of 30 percent thereafter, for residuals of frostbite of the right foot. 

2.  Entitlement to an increased rating in excess of 10 percent prior to January 17, 2008, in excess of 20 percent prior to March 25, 2008, and in excess of 30 percent thereafter, for residuals of frostbite of the left foot.

3.  Entitlement to service connection for a back condition, to include as secondary to service-connected residuals of frostbite of the right and left foot.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1955 to March 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

On December 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to entitlement to increased ratings for residuals of frostbite of the right and left foot.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to entitlement to increased ratings for residuals of frostbite of the right and left foot by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the December 18, 2017 video conference hearing, the Veteran requested to withdraw from appellate review his claims for entitlement to increased ratings for residuals of frostbite of the right and left foot.  The Veteran submitted a contemporaneous written request to withdraw the aforesaid claims.    

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made, in writing, by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a), (b).  

In the present case, the Veteran's written request for withdrawal was received prior to the promulgation of a decision in the appeal.  Therefore, as the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claims are dismissed.
ORDER

The claim for entitlement to an increased rating in excess of 10 percent prior to January 17, 2008, in excess of 20 percent prior to March 25, 2008, and in excess of 30 percent thereafter, for residuals of frostbite of the right foot is dismissed. 

The claim for entitlement to an increased rating in excess of 10 percent prior to January 17, 2008, in excess of 20 percent prior to March 25, 2008, and in excess of 30 percent thereafter, for residuals of frostbite of the left foot is dismissed.  


REMAND

Although the Board regrets the additional delay, the remaining issue on appeal must be remanded for further development to ensure that there is a complete record upon which to decide the Veteran's claim and so that he is afforded every possible consideration.  

The Veteran contends that his current back disability is secondary to his service-connected residuals of frostbite of the right and left foot.  The Veteran has stated that he is unable to walk properly due to the pain he experiences from residuals of frostbite in his feet, and he contends that this has contributed to his back problems.  

The Veteran was afforded a VA medical examination in July 2014 to determine the nature and etiology of his back condition.  Upon examination, the VA examiner diagnosed the Veteran with degenerative arthritis of the spine.  The examiner determined that it is less likely than not that the Veteran's back condition is proximately due to or the result of the Veteran's service-connected disability.  She opined that his back pain is due to a back injury he sustained in a car accident in the 1980s, rather than his foot condition, which is mild with no clinical signs of worsening.  The examiner further noted that x-rays of the Veteran's back show marked disc disease at multiple lumbar levels which correlates with injuries sustained in a motor vehicle accident.  
The Board finds the July 2014 medical opinion inadequate because the examiner did not address the matter of aggravation with respect to the Veteran's secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Further, it does not appear that the examiner adequately considered the Veteran's lay assertions that he is unable to walk properly due to service-connected residuals of frostbite of his feet, which, in turn, may have contributed to his current back problems.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).           

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds that the medical examination of record is incomplete, and that an addendum medical opinion is needed to fairly resolve the claim.  The medical opinion should be rendered after a thorough review of the Veteran's claims file, to include his December 2017 hearing testimony, and should be fully supported by adequate medical rationale. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who examined the Veteran in July 2014 to provide an addendum medical opinion.  If the prior examiner is unavailable, or is unable to provide the requested medical findings without examining the Veteran, schedule the Veteran for a VA spine examination, by a medical doctor, to obtain the opinions requested.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner and reviewed in full.  That review must be noted in the report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition was incurred in or caused by an in-service injury, illness, or event?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition was caused by his service-connected residuals of frostbite of the right and left foot?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition was aggravated (permanently increased in severity beyond its natural progression) by his service-connected residuals of frostbite of the right and left foot?

NOTE:  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

In rendering the medical opinion, the examiner must consider the full record, to include the Veteran's lay statements that he is unable to walk properly due to service-connected residuals of frostbite of his feet, which, in turn, may have contributed to his current back problems.  The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  
 
2.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


